Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	Claims 1-3,6-7,9-10,12-16,18,21-26 and 28-32 are allowed.
Priority
3.	Application 14/618,067 filed on February 10th, 2015 is a division of 14/175,274 filed on February 7th, 2014 which is a continuation of 14/174,052 filed February 6th, 2014 which claims priority from provisional Application 61/778,667 filed on March 13th, 2013.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate are US Patent Publication US2004/0039673 to Amberson et al., US Patent 6,832,210 to Li, US Patent 7,177,833 to Marynowski et al., and US Patent Publication US2008/0120217 to Amberson et al.
While the cited prior art are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches generating an improved dynamic graphical user interface (GUI), the system comprising: an electronic exchange server configured to continuously receive live market data; the electronic exchange server comprising a processor and a non-transitory computer- readable storage medium having computer-readable program code portions stored therein, wherein the computer-readable program code portions, when executed, cause the electronic exchange server to: generate, by the processor, a graphical user interface (GUI) comprising a plurality of dedicated areas comprising at least one input area for receiving input and at least one dedicated display area for displaying one or more graphic indicators; receive, via the at least one input area of the GUI, input from at least one user device, the input comprising data defining one or more of a pricing parameter, a proposed order price, and one or more proposed trades; determine, by the processor, a theoretical price based on one or more of the live market data, the pricing parameter, and the proposed order price by: automatically selecting a computational model among a plurality of computational models for calculating the theoretical price, and inputting the one or more of the live market data, the pricing parameters, and the proposed order price into the computational model to generate the theoretical price; generate, by the processor, a theoretical price indicator associated with the determined theoretical price; generate, by the processor, one or more market data indicators associated with the one or more proposed trades, the one or more market data indicators comprising a dynamic bar that continually moves within the at least one dedicated area relative to the theoretical price indicator based on fluctuations in the live market data; display, within the at least one dedicated display area of the GUI, the theoretical price indicator; display, within the at least one dedicated display area of the GUI, the one or more market data indicators; determine, by the processor in real-time, fluctuations in the live market data; in response to the determined fluctuations, automatically and continuously move the dynamic bar relative to the theoretical price indicator, such that a distance between the dynamic bar and the theoretical price indicator represents a change in profitability of at least one of the one or more proposed trades in real-time, display, within the at least one dedicated display area of the GUI, a plurality of graphical elements, each graphical element of the plurality of graphical elements corresponding to a respective proposed trade of the one or more proposed trades; determine, by the processor, that at least one proposed trade is unprofitable; based on said determining that the at least one proposed trade is unprofitable, prevent, by the processor, a user associated with the at least one user device from selecting the at least one proposed trade that is unprofitable by disabling the graphical element that corresponds to the at least one proposed trade; receive, by the processor, an override request from the at least one user device via user input to the GUI; and based on the override request, re-activate, by the processor, the graphical element that corresponds to the at least one proposed trade.
Examiner further notes that the claim limitations are directed to the improvements in electronic trading technology, a technical solution to a technical problem, and therefore qualify as a practical application of the judicial exception. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693